UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6628



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LLOYD ANTHONIE WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CR-98-144)


Submitted:   July 18, 2002                 Decided:   August 12, 2002


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lloyd Anthonie Williams, Appellant Pro Se. Jerry Wayne Miller,
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lloyd Anthonie Williams appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.           We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.      See United States v. Williams, No. CR-98-144

(W.D.N.C. Mar. 12, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2